KIRBY McINERNEY LLP                                                              250 P ark Av en u e, Su ite 820
                                                                                 New Yo rk, NY 1 01 77
                                                                                 Tel. 21 2.371 .6600
                                                                                 F ax. 21 2.699.1 1 94
                                                                                 WWW.KMLLP.COM
                                                                                 Of co u n sel
                                                                                   Ro ger W . K irb y
                                                                                   Alice McI n ern ey

                                                          April 14, 2020

   VIA ECF

   The Honorable Jesse M. Furman
   United States District Judge
   Southern District of New York
   40 Foley Square, Courtroom 1105
   New York, New York 10007

          Re:     State of New York ex rel. Khurana v. Spherion Corp. (n/k/a SFN Grp., Inc.), No. 15
                  Civ. 06605-JMF-OTW (S.D.N.Y.)

   Dear Judge Furman:

          We represent the Plaintiff-Relator (“Plaintiff”) in the above-referenced action. As
   discussed more fully below, we write respectfully to request a brief adjournment of the April 27,
   2020 due date for the parties’ joint pre-trial order and the related materials identified in Rules 5.B-
   D of your Honor’s Invidual Practices (collectively, the “PTO”), so that the PTO would not be due
   until May 15, 2020. The parties jointly made one prior request for an extension of time to file the
   PTO. Defendant Spherion Corp. (“Defendant”) does not oppose this request.

           On February 26, 2020, the Court denied Defendant’s motion for summary judgment and
   directed the parties to file the PTO within 30 days and to be ready for trial as early as two weeks
   thereafter. See ECF No. 171, at 5-6. The Court further encouraged the parties to attempt to resolve
   their dispute through mediation and to notify the Court if the parties were to mediate in order to
   seek a postponement of the PTO due date. See id. at 6. By letter dated March 5, 2020, the parties
   notified the Court that they agreed to mediation and requested that the PTO due date be adjourned
   to April 27, 2020. See ECF No. 172. The Court granted that request in a memo endorsement dated
   March 5, 2020. See ECF No. 173. The parties appeared for a full-day mediation session on March
   25, 2020 but were unable to reach a consensual resolution of this matter.

           Although counsel has been diligently prosecuting this action, Plaintiff makes this request
   because the current pandemic and accompanying office closures and work-from-home orders have
   greatly increased the amount of time and effort that is normally required to prepare the numerous
   materials constituting the PTO. For this reason, Plaintiff respectfully requests that the parties be
   granted a modest, additional extension of time from April 27, 2020 to May 15, 2020 to file the
   PTO. There is no currently scheduled date for the parties to next appear before the Court, and



                             NEW YORK                        CALIFORNIA
Hon. Jesse M. Furman
April 14, 2020
Page 2

Plaintiff respectfully notes that – in light of the Court’s Standing Order suspending all jury trials
until June 1, 2020 – the current request would not interfere with the earliest possible trial ready
date.

         We thank the Court for its consideration of this request.

                                           Respectfully submitted,




                                               David E. Kovel

cc:      All Counsel of Record (via ECF)


      Application GRANTED. The parties shall the proposed joint pretrial order and related
      materials no later than May 15, 2020. The Clerk of Court is directed to terminate ECF
      No. 180. SO ORDERED.



                            April 14, 2020




                                 NEW YORK                   TEXAS
